                             United States District Court
                           Western District of North Carolina
                                  Statesville Division

HANNAH RUTH LEVY,                      )             JUDGMENT IN CASE
                                       )
              Plaintiff,               )               5:20-cv-00147-MR
                                       )
                 vs.                   )
                                       )
ANDREW M. SAUL,                        )
Commissioner of Social Security,       )
                                       )
             Defendant.                )



DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s November 4, 2020 Order.

                                               November 4, 2020




          Case 5:20-cv-00147-MR Document 5 Filed 11/04/20 Page 1 of 1
